DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4 are pending.
Claims 1-4 have been examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Izuno et al. (US 4,390,209) (“Izuno”).  Izuno discloses a seat structure enabling a headrest (Fig. 1: 2) to be fixed to a seatback frame made of a resin (fig. 1: 1) via a holder (fig. 1: 3, 4), wherein: the holder is removable from the seatback frame; the seatback frame has a back plate (fig. 1: 5), a top plate (fig.1: 7) extending from an upper portion of the back plate toward a front side, and a fixing plate (fig. 1: 11) provided below the top plate and extending from the back plate toward the front side; the top plate has an insertion hole (fig. 1: 13) into which the holder can be inserted from above; and the fixing plate is configured so as to be able to fix an end portion of the holder that is inserted through the insertion hole of the top plate (fig. 1: the end portion of the holder may be fixed via notches 22).
As concerns claim 2, Izuno discloses wherein the seatback frame has side plates (fig. 1: 9, 10) extending from right and left sides of the back plate toward the front side.
As concerns claim 3, Izuno discloses wherein the fixing plate is formed so as to extend from one of the right and left side plates to the other (fig. 1: 11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izuno in view of Cauvin (US 2,233,253).  Izuno does not teach a flange forming a groove in the inner side on each of the top plate and side plates for fixing a seat cover therein.  However, providing grooves for attachment of seat covers is considered old and well known in the art, as shown by Cauvin (fig. 1: 9a, 9b).  It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to modify the top plate and side plates to each include a flange with a groove for attaching the seat cover, as taught by Cauvin, in order to provide an attachment means for a removable seat cover. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231.  The examiner can normally be reached on Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY J BRINDLEY/Primary Examiner, Art Unit 3636